Exhibit 10.2

 



VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of July 1, 2020, is entered
into by and between Bridge Bancorp, Inc., a New York corporation, (“BB”) and the
undersigned party (the “Shareholder”).

 

WHEREAS, subject to the terms and conditions of the Agreement and Plan of Merger
(as the same may be amended, supplemented or modified, the (“Merger
Agreement”)), dated as of the date hereof, by and between BB and Dime Community
Bancshares, Inc. (“DCB”), DCB will be merged with and into BB, with BB as the
surviving corporation (the “Merger”);

 

WHEREAS, as of the date of this Agreement, the Shareholder owns beneficially or
of record, and has the power to vote or direct the voting of, certain shares of
common stock issued by DCB, no par value per share (all such shares, the
“Existing Shares”); and

 

WHEREAS, as a condition and inducement for BB and DCB to enter into the Merger
Agreement, BB requires that the Shareholder, in his or her capacity as a
shareholder, enter into this Agreement, and the Shareholder has agreed to enter
into this Agreement.

 

NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.Definitions. Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement. The following definition also
applies to this Agreement:

 

a.Beneficial Ownership. For purposes of this Agreement, the terms “beneficial
owner” and “beneficially own” shall have the meaning set forth in Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

2.Effectiveness; Termination. This Agreement shall be effective upon signing.
This Agreement shall automatically terminate and be null and void and of no
effect upon the earlier of (i) the Effective Time, or (ii) if the Merger
Agreement is terminated for any reason in accordance with its terms, as of the
date of the termination of the Merger Agreement; provided that (i) this Section
2 and Sections 8 through 13 hereof shall survive any such termination and (ii)
such termination shall not relieve any party of any liability or damages
resulting from any willful or material breach of any of his or her
representations, warranties, covenants or other agreements set forth herein.

 



 1 

 

 

3.Voting Agreement. From the date hereof until the earlier of (a) the final
adjournment of the DCB shareholder meeting to vote upon the Merger Agreement or
any related matter (“DCB Shareholder Meeting”) or (b) the termination of this
Agreement in accordance with its terms (such period of time, the “Support
Period”), the Shareholder irrevocably and unconditionally hereby agrees, that at
the DCB Shareholder Meeting (whether annual or special and each adjourned or
postponed meeting), however called, or in connection with any written consent of
DCB’s shareholders to vote upon the Merger Agreement, the Shareholder shall (i)
appear at the DCB Shareholder Meeting or otherwise cause all of his or her
Existing Shares and all other shares of DCB Common Stock or voting securities of
DCB over which such Shareholder has acquired beneficial or record ownership
after the date hereof and has the power to vote or direct the voting of
(including any shares of DCB Common Stock acquired by means of purchase,
dividend or distribution, or issued upon the exercise of any stock options to
acquire DCB Common Stock or the conversion of any convertible securities, or
pursuant to any other equity awards or derivative securities (including any DCB
Stock Options) or otherwise) (together with the Existing Shares, the “Shares”),
which such Shareholder beneficially owns or controls as of the applicable record
date for the DCB Shareholder Meeting, to be counted as present thereat for
purposes of calculating a quorum, and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all such Shares (A) in favor of the
approval of the Merger Agreement and the approval of the transactions
contemplated thereby, including the Merger, (B) in favor of any proposal to
adjourn or postpone the DCB Shareholder Meeting to a later date if there are not
sufficient votes to approve the Merger Agreement, (C) against any action or
proposal in favor of an Acquisition Proposal, and (D) against any action,
proposal, transaction or agreement that would reasonably be likely to (1) result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of DCB contained in the Merger Agreement, or of the Shareholder
contained in this Agreement, or (2) prevent, impede, interfere with, delay,
postpone, discourage or frustrate the purposes of or adversely affect the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger; provided, that the foregoing applies solely to the Shareholder in
his or her capacity as a shareholder and the Shareholder makes no agreement or
understanding in this Agreement in the Shareholder’s capacity as a director or
officer of DCB or any of its subsidiaries (if the Shareholder holds such
office), and nothing in this Agreement: (a) will limit or affect any actions or
omissions taken by the Shareholder in the Shareholder’s capacity as such a
director or officer, including in exercising rights under the Merger Agreement,
and no such actions or omissions shall be deemed a breach of this Agreement; or
(b) will be construed to prohibit, limit or restrict the Shareholder from
exercising the Shareholder’s fiduciary duties as an officer or director to DCB
or its shareholders. For the avoidance of doubt, the foregoing commitments apply
to any Shares held by any Affiliate, as such term is defined in the Merger
Agreement. The Shareholder covenants and agrees that, except for this Agreement,
such Shareholder (x) has not entered into, and shall not enter into during the
Support Period, any voting agreement or voting trust with respect to the Shares
and (y) has not granted, and shall not grant during the Support Period, a proxy,
consent or power of attorney with respect to the Shares except any proxy to
carry out the intent of this Agreement and any proxy granted for ordinary course
proposals at an annual meeting. The Shareholder agrees not to enter into any
agreement or commitment with any person the effect of which would be
inconsistent with or otherwise violate the provisions and agreements set forth
herein.

 



 2 

 

 

4.Transfer Restrictions. The Shareholder hereby agrees that such Shareholder
will not, during the Support Period, without the prior written consent of BB,
directly or indirectly, offer for sale, sell, transfer, assign, give, tender in
any tender or exchange offer, pledge, encumber, hypothecate or similarly dispose
of (by merger, by testamentary disposition, by operation of law or otherwise),
either voluntarily or involuntarily, enter into any swap or other hedging
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of, enter into any contract, option or other
arrangement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or other disposition of (by merger, by
testamentary disposition, by operation of law or otherwise) or otherwise convey
or dispose of, any of the Shares, or any interest therein, including the right
to vote any Shares, as applicable (a “Transfer”); provided, that the Shareholder
may (i) Transfer Shares pursuant to any currently existing pledge agreement or
for estate planning or philanthropic purposes so long as the transferee, prior
to the date of Transfer, agrees in a signed writing to be bound by and comply
with the provisions of this Agreement and the Shareholder provides at least two
(2) days’ prior written notice to BB (which shall include the written consent of
the transferee agreeing to be bound by and comply with the provisions of this
Agreement), in which case the Shareholder shall remain jointly and severally
liable for any breach of this Agreement by such transferee, (ii) bequeath Shares
by will or operation of law, in which case this Agreement shall bind the
transferee, (iii) surrender Shares to DCB in connection with the vesting,
settlement or exercise of DCB equity awards to satisfy any withholding for the
payment of taxes incurred in connection with such vesting, settlement or
exercise, or, in respect of DCB equity awards, the exercise price thereon, or
(iv) Transfer Shares as is otherwise permitted in writing by BB in its sole
discretion.

 

5.Representations of the Shareholder. The Shareholder represents and warrants to
BB as follows: (a) the Shareholder has full legal right, capacity and authority
to execute and deliver this Agreement, to perform the Shareholder’s obligations
hereunder and to consummate the transactions contemplated hereby; (b) this
Agreement has been duly and validly executed and delivered by the Shareholder
and, assuming the due authorization, execution and delivery of this Agreement by
BB, constitutes a valid and legally binding agreement of the Shareholder,
enforceable against the Shareholder in accordance with its terms, and no other
action is necessary to authorize the execution and delivery of this Agreement by
the Shareholder or the performance of his or her obligations hereunder; (c) the
execution and delivery of this Agreement by the Shareholder does not, and the
consummation of the transactions contemplated hereby and the compliance with the
provisions hereof will not, conflict with or violate any law or result in any
breach of or violation of, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, or result in
the creation of a lien on any of the Shares pursuant to, any agreement or other
instrument or obligation binding upon the Shareholder or the Shares (including
under the certificate of incorporation and bylaws of DCB), nor require any
authorization, consent or approval of, or filing with, any Governmental Entity;
(d) the Shareholder beneficially owns (as such term is used in Rule 13d-3 of the
Exchange Act) and has the power to vote or direct the voting of the Shares, and
the number of such Shares as of the date of this Agreement is identified on the
signature page hereto; (e) the Shareholder beneficially owns the Shares free and
clear of any proxy, voting restriction, adverse claim or other lien (other than
any restrictions created or permitted by this Agreement or under applicable
federal or state securities laws); and (f) the Shareholder has read and is
familiar with the terms of the Merger Agreement. The Shareholder agrees that the
Shareholder shall not take any action that would make any representation or
warranty of the Shareholder contained herein untrue or incorrect or have the
effect of preventing, impairing, delaying or adversely affecting the performance
by the Shareholder of his or her obligations under this Agreement. The
Shareholder agrees, without further consideration, to execute and deliver such
additional documents and to take such further actions as are necessary or
reasonably requested by BB to confirm and assure the rights and obligations set
forth in this Agreement. The Shareholder understands and acknowledges that BB is
entering into the Merger Agreement in reliance upon the execution and delivery
of this Agreement by such Shareholder and the representations and warranties of
such Shareholder contained herein. Such Shareholder understands and acknowledges
that the Merger Agreement governs the terms of the Merger and the other
transactions contemplated thereby.

 



 3 

 

 

6.Publicity. The Shareholder hereby authorizes BB and DCB to publish and
disclose in any announcement or disclosure in connection with the Merger,
including in the Merger Registration Statement, the Proxy Statement-Prospectus
or any other filing with any Governmental Entity made in connection with the
Merger, the Shareholder’s identity and ownership of the Shares and the nature of
the Shareholder’s obligations under this Agreement. The Shareholder agrees to
notify BB as promptly as practicable of any inaccuracies or omissions in any
information relating to the Shareholder that is so published or disclosed.

 

7.Entire Agreement; Assignment. The recitals are incorporated as a part of this
Agreement. This Agreement and the Merger Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, other than, if the
Shareholder is a director or officer of DCB, with respect to any employment,
non-competition, non-solicit, change of control, severance, or consulting
agreement between the Shareholder and either BB or DCB, or its Affiliates.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person not a party to this Agreement any right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement. This Agreement shall
not be assigned by operation of law or otherwise and shall be binding upon and
inure solely to the benefit of each party hereto; provided, however, that the
rights under this Agreement are assignable by BB to a majority-owned Affiliate
or any successor-in-interest of BB, but no such assignment shall relieve BB of
its obligations hereunder.

 

8.Remedies/Specific Enforcement. Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that BB would be irreparably harmed if any of the
provisions of this Agreement are not performed in accordance with its specific
terms and that monetary damages would not provide adequate remedy in such event.
Accordingly, in the event of any breach or threatened breach by the Shareholder
of any covenant or obligation contained in this Agreement, in addition to any
other remedy to which BB may be entitled (including monetary damages), BB shall
be entitled to seek injunctive relief to prevent breaches or threatened breaches
of this Agreement and to specifically enforce the terms and provisions hereof,
and the Shareholder hereby waives any defense in any action for specific
performance or an injunction or other equitable relief that a remedy at law
would be adequate. The Shareholder further agrees that neither BB nor any other
person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this paragraph, and the Shareholder irrevocably waives any right
he or she may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 



 4 

 

 

9.Governing Law. This Agreement is governed by, and shall be interpreted in
accordance with, the laws of the State of New York, without regard to any
applicable conflict of law principles.

 

10.Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, electronic mail (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) if to the Shareholder, to
the address or e-mail address, as applicable, set forth in Schedule A hereto,
and if to BB, in accordance with Section 12.3 of the Merger Agreement.

 

11.Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.

 

12.Amendments; Waivers. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (a) in the
case of an amendment, by BB and the Shareholder, and (b) in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

13.Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE TIME OF
INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) THE PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) THE PARTY MAKES THIS
WAIVER VOLUNTARILY; AND (IV) THE PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 13.

 



 5 

 

 

14.Counterparts. The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.

 

[Signature pages follow]

 

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

BRIDGE BANCORP, INC.               By:         Kevin J. O’Connor     Title:
President and Chief               Executive Officer  

 

 

[Additional Signatures on Next Page]

 

 

 

  

SHAREHOLDER:  

 

_____________________________

Name

 

_____________________________

Title

 

 

Number of Shares: ___________________

 

 

  

 

 

 

Schedule A

 

Shareholder Information

 

Name, Address and E-Mail Address for Notices

 

 

 

 

 

 



 

 

 